DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 5, it is unclear whether “the transceiver” is referring to “radio frequency transceiver”.
In line 7, since “the transceiver” in line 5 is unclear, from now on, each “the transceiver” is unclear.
In line 9, it is unclear to which “the transceiver” is referring.
In line 16, “the highest” lacks of antecedent basis.

For claim 8:
In line 1, it is unclear to which “the transceiver” is referring.

For claim 9:
In line 1, it is unclear to which “the transceiver” is referring.

For claim 11:
In line 4, it is unclear whether “the transceiver” is referring to “radio frequency transceiver”.
In line 6, since “the transceiver” in line 5 is unclear, from now on, each “the transceiver” is unclear.
In line 9, “the material” lacks of antecedent basis.
In line 25, “the highest” lacks of antecedent basis.

For claims 2-10 and 12-20:
These claims are also rejected as they depend upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Hollister et al. US Patent Application Publication No. 2008/0041947 teaches system for identifying contents of closed containers using RFID tags.

2.	Karr et al. US Patent Application Publication No. 2010/0234045 teaches a system and method for hybriding wireless location techniques.

3.	Uland US Patent Application Publication No. 2007/0208456 teaches a business portal for electronically tagging product packaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

October 6, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633